Citation Nr: 9900686	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-24 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected anxiety disorder with tension headaches, 
currently rated as 30 percent disabling.

2.  Entitlement to service connection for coronary artery 
disease, secondary to service-connected anxiety disorder with 
tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
December 1954.

This matter comes before the Board of Veterans Appeals 
(Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  That rating decision confirmed and 
continued a 
30 percent disability rating for the appellants service-
connected psycho-physiological cardiovascular reaction, which 
had been in effect since October 1955.  It also denied 
service connection for coronary artery disease, secondary to 
the appellants service-connected psychophysiological 
cardiovascular reaction.

In July 1997, the Board remanded this matter for additional 
medical examinations and opinions.  In August 1998, the RO 
issued a rating decision that reclassified the appellants 
psychophysiological cardiovascular reaction as an anxiety 
disorder with tension headaches, competent, and confirmed and 
continued the 30 percent disability rating assigned to this 
condition.  The ROs August 1998 rating decision also 
confirmed and continued the denial of service connection for 
coronary artery disease.  For the reasons indicated below, 
the Board finds it necessary to remand this matter once 
again. 


REMAND

The appellant contends that his service-connected anxiety 
disorder with tension headaches, competent, warrants an 
increased disability rating.  He also claims, in essence, 
that service connection is warranted for coronary artery 
disease, secondary to his service-connected anxiety disorder 
with tension headaches.

After a thorough review of the appellants claims file, the 
Board concludes that an additional advisory opinion is needed 
in this matter to determine the relationship, if any, between 
the veterans coronary artery disease and his service-
connected anxiety disorder with tension headaches, competent.  
In March 1998, the appellant was scheduled for and attended a 
VA heart and hypertension examination.  The report of this 
examination noted, in pertinent part:

I am recommending that we obtain his 
records from both the Ft. Myers VA 
Medical Clinic as well as his private 
physicians, Dr. John Campbell in Naples, 
Florida; Dr. Robert Folsom in Marco 
Island, Florida; Dr. Sylvio Travalgia in 
Naples, Florida.  Also obtain his 
military records, his C-File.

An addendum to this examination report noted that the 
veteran's records from the Ft. Myers VA medical clinic were 
subsequently obtained and reviewed.  There was, however, no 
indication regarding the other records identified above.

As the appellants representative points out, the Boards 
July 1997 remand instructed that the VA examiner was to have 
reviewed the appellants claims file prior to conducting this 
examination.  Clearly, this did not occur.  Thus, a remand is 
once again necessary in this matter.  See Stegall v. West, 11 
Vet. App. 268 (1998) (Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.). 

As noted above, the appellant has alleged receiving ongoing 
medical treatment from a variety of sources, including both 
VA and private physicians.  In view of the nature of the 
veterans claims, all records of treatment should be obtained 
and associated with the claims folder.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  VAs duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).
 
In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
obtaining an additional advisory opinion.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should request from the veteran 
the names, addresses and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him for his coronary artery disease and 
his service-connected anxiety disorder 
with tension headaches, competent.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran, which have not been previously 
secured.  Specifically, the Board is 
interested in the veterans alleged 
treatment from the Ft. Myers VA Medical 
Clinic, Dr. John Campbell in Naples, 
Florida; Dr. Robert Folsom in Marco 
Island, Florida; and Dr. Sylvio Travalgia 
in Naples, Florida.  

2.  The veterans claims file should be 
reviewed by a VA cardiologist, if 
possible, to determine the relationship, 
if any, between his coronary artery 
disease and his service-connected anxiety 
disorder with tension headaches, 
competent.  After a thorough review of the 
veterans claims file, including his 
inservice and post service medical 
records, the examining physician should 
express an opinion as to the following:

a.  Whether it is at least as likely 
as not that (1) the veterans 
coronary artery disease resulted 
from his active duty military 
service, (2) was caused by his 
service-connected anxiety disorder 
with tension headaches, or (3) was 
made worse by his anxiety disorder. 
Allen v. Brown, 7 Vet. App. 439 
(1995).

The claims folder must be made available 
and reviewed by the examiner prior to 
making the above determination.  The 
examiner should provide complete 
rationale for all conclusions reached. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
38 C.F.R. § 4.2 (1998) (if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

4.  Subsequently, the RO should 
readjudicate the veterans claim for an 
increased rating for his service-
connected anxiety disorder with tension 
headaches, competent, under both the old 
and current VA regulations for rating 
mental disorders.  61 Fed. Reg. 52695 
(1996).  The RO should also readjudicate 
his claim for entitlement to service 
connection for coronary artery disease, 
secondary to his service-connected 
anxiety disorder with tension headaches, 
competent.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
